Citation Nr: 0720578	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-21 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling, 
effective July 1, 1996.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to April 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

In an August 2004 statement, the veteran requested a personal 
hearing.  In a letter to VA dated in April 2005, the veteran 
withdrew his request for a personal hearing.  38 C.F.R. 
§ 20.704(e).  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

The issues of entitlement to service connection for hearing 
loss and a right knee disability, to include as secondary to 
a service-connected left knee disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The veteran has not been shown to have severe recurrent 
subluxation or lateral instability of his left knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.40, 4.45, 4.59, 4.7, and 4.71a, Diagnostic Codes 
5257 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in January 2001, prior to the 
initial decision on the claim in July 2001.  (The July 2001 
RO decision was confirmed and continued in February 2002).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The Board acknowledges that the January 2001 letter did not 
fully comply with the requirements with respect to the 
content of a VCAA notice.  However, a September 2003 letter 
was in full compliance with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Further, the claim was 
readjudicated in August 2004, November 2005, and February 
2006 SSOCs.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
statements.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.  As such, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.

In a September 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the RO stated that the evidence must show that 
his service-connected left knee increased in severity.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for a VA examination.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
left knee.  In particular, the letter instructed the veteran 
to include records or statements from service medical 
personnel.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions, SOC, and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as an increased rating is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent VA examinations in June 2003, 
October 2003, and January 2005.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

The service-connected left knee chondromalacia is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5257, effective July 1, 1996.  The 
veteran was previously assigned a 10 percent disability 
rating effective from April 18, 1990.  (Left knee 
chondromalacia is not specifically listed on the rating 
schedule, and therefore, the RO has rated the knee disability 
in this case as analogous to a disability in which not only 
the functions affected, but anatomical localization and 
symptoms, are closely related.  38 C.F.R. § 4.20.)  These 
criteria provide a 20 percent rating for moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  

The Board has also considered, but did not limit its 
consideration to, the following codes in evaluating the 
veteran's disability:  DC 5260, limitation of flexion of leg, 
and DC 5261, limitation of extension of leg.  The Board also 
has considered 38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable.  38 C.F.R. 
§ 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
left knee chondromalacia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The medical evidence of record does not show 
severe recurrent subluxation or lateral instability of the 
veteran's left knee.  In this regard, the veteran complained 
of left knee popping, catching, instability during his June 
2003 VA examination.  The veteran had pain with patellar 
grind and displacement as well as tenderness to palpation 
along the medial joint line with no lateral joint line 
tenderness.  He had negative McMurray's and Apley's tests but 
did have pain.  There were no signs of effusion.  A June 2003 
bilateral knee x-ray revealed mild subluxation of the patella 
bilaterally.  An August 2003 MRI of the left knee revealed 
cartilage thinning along the weight bearing surface of the 
medial femoral condyles with normal ligaments, tendons, and 
menisci.  During an October 2003 VA examination, the veteran 
complained that his left knee was locking and catching.  He 
added that the pain was worse when climbing stairs, standing, 
and sitting.  Physical examination revealed bilateral 
patellofemoral crepitus.  There was pain with patellar 
apprehension sign but negative apprehension.  The veteran had 
a positive grind and shrug test and the was a mild positive 
left McMurray's test.  His left knee was found to be stable.  
The assessment was bilateral patellofemoral subluxation.  The 
Board notes that the veteran's subluxation and lateral 
instability was never described as severe by a physician.  As 
such, the Board concludes that the aforementioned findings 
more nearly approximate the criteria for moderate recurrent 
subluxation or lateral instability of his left knee, and no 
higher.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board acknowledges the veteran's complaints of pain.  
Further, the veteran was found to have pain and tenderness 
during his VA examinations and was noted to have an altered 
gait and to use a cane.  During a January 2005 VA examination 
for his feet, the veteran reported pain, stiffness, swelling 
,and locking in his left knee.  However, after considering 
the veteran's disability picture as a whole, the Board 
concludes that these findings are contemplated in the 
assigned 20 percent rating.  38 C.F.R. §§  4.40, 4.45, and 
4.59, see DeLuca, 8 Vet. App. 202.

The Board notes that the veteran is not entitled to a 
compensable rating under Diagnostic Codes 5260 or 5261.  The 
veteran has not been shown to have limitation of extension to 
10 degrees or limitation of flexion to 45 degrees to warrant 
a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260-5261.  During his June 2003 VA examination, his knee 
range of motion was 0 to 140 degrees bilaterally and his 
range of motion was 0 to 135 degrees bilaterally during his 
October 2003 VA examination.  As such, he has not been shown 
to meet the criteria for a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261.  

Additionally, the veteran is not entitled to a separate 
evaluation for arthritis in his left knee as he has not been 
shown to have x-ray evidence of such.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and 5010.  The Board acknowledges an 
August 2000 VA treatment report which noted that the veteran 
complained of bilateral knee pain.  The assessment was 
degenerative joint disease.  However, the Board notes that 
there were no x-ray findings of degenerative joint disease 
accompanying that treatment report to confirm the assessment.  
Further, subsequent x-rays have not found degenerative joint 
disease.  Therefore, the veteran is not entitled to a 
separate evaluation for arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

Furthermore, the Board has considered whether the veteran is 
entitled to a higher evaluation under other diagnostic codes.  
However, the veteran has not been shown to have ankylosis to 
warrant an evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  The veteran has not been shown to have dislocated 
semilunar cartilage to qualify for a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, and no cartilage has been 
removed either.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
There has been no showing of malunion of tibia or fibula or 
genu recurvatum so 38 C.F.R. § 4.71a, Diagnostic Code 5262 
and 5263 are not for consideration. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  The Board notes that in an October 2004 
statement, the veteran contended that he lost a job because 
of his left knee pain.  However, the Board finds it 
significant that during a January 2005 VA examination, the 
veteran reported that he lost his business to a stroke.  
Furthermore, the veteran stated that he worked in restaurant 
maintenance after he lost his business and alleged, 
specifically during the October 2003 examination, that he 
missed work due to his knee pain.  However, the veteran 
reported during his January 2005 examination that he was 
terminated from his most current job in July 2005 for 
damaging company equipment.  Therefore, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling, 
is denied.


REMAND

The Board notes that the June 2007 informal hearing 
presentation listed entitlement to service connection for 
hearing loss and right knee disability, to include as 
secondary to service-connected left knee disability, as 
issues currently before the Board.  For the reasons noted 
below, the Board finds that the only issue perfected o appeal 
to the Board is entitlement to an increased evaluation for 
left knee chondromalacia.  However, the Board notes that the 
veteran filed a timely notice of disagreement (NOD) in 
November 2002 with regard to all five of the issues in his 
February 2002 RO decision, including entitlement to service 
connection for hearing loss and right knee disability.  

The issues of entitlement to an increased evaluation for the 
residuals of a left foot calcaneal stress fracture and 
hypertension were granted in a July 2003 RO decision, and the 
RO issued a July 2003 statement of the case (SOC) on four 
issues:  (1) the evaluation of the left foot, now rated 10 
percent disabling; (2) the evaluation of the left knee, rated 
20 percent disabling; (3) service connection for hearing 
loss; and (4) service connection for a right knee disorder.  
This SOC was correct in that the full benefit sought on 
appeal regarding the hypertension claim was granted when 
service connection was granted, but it was nevertheless 
appropriate to include the issue of the evaluation of the 
left foot disability in the SOC because, although the RO 
granted an increased rating to 10 percent, a veteran is 
presumed, in a claim for an increased rating, to be pursuing 
the maximum benefit allowed by law unless he indicates 
otherwise.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).  

However, in an August 2003 statement, which the RO accepted 
in lieu of a VA Form 9 substantive appeal, the veteran 
indicated that he was satisfied with the 10 percent rating 
for his left foot, thereby specifically withdrawing his 
appeal of that issue.  In his August 2003 statement, the 
veteran did not mention the claims for service connection for 
hearing loss or a right knee disability at all.  The RO 
subsequently issued an August 2004 supplemental statement of 
the case (SSOC) that included the issues of entitlement to 
service connection for hearing loss and a right knee 
disability, along with the issue of evaluation of the service 
connection left knee disability, and thereby indicated that 
it had accepted his August 2003 statement as a timely 
received substantive appeal not only with the left knee issue 
but also with the issues of service connection for hearing 
loss and a right knee disorder.  In addition, in an April 
2004 letter, the RO told the veteran that it was working on 
his "appeal" for all three issues:  evaluation of the left 
knee and service connection for hearing loss and a right knee 
disorder.  

However, in an April 2005 letter to the veteran, the RO 
informed the veteran that it had issued the August 2004 SSOC 
in error and that the only issue on appeal was the evaluation 
of the left knee disability.  The RO indicated that it would 
treat the other two issues as reopened claims (along with 
another claim regarding a left foot disorder) because it 
found that a statement the veteran filed in August 2004 was 
not a timely NOD with regard to those two issues.  

(Although the RO has the authority under 38 C.F.R. § 19.32 to 
close an appeal where a timely substantive appeal is not 
received and perhaps could have done so with regard to the 
August 2003 statement from the veteran in which he did not 
mention the issues of service connection for hearing loss and 
a right knee disorder in response to the July 2003 SOC, the 
RO provided him in this case with inappropriate notice of 
such an action when it at first issued an SSOC that included 
the two issues and then withdrew it indicating that the 
veteran had failed to file a "timely notice of 
disagreement" with those two claims.  Actually, he had filed 
a timely NOD with them.  Accordingly, the Board finds that it 
will be in the best interest of the veteran to re-issue an 
SOC and allow him and opportunity to properly perfect an 
appeal of the two issues to the Board if he so wishes, as 
indicated in the next paragraph.)

Nevertheless, the Board notes that the NOD with regard to the 
issues of service connection for hearing loss and a right 
knee disorder was originally timely filed in November 2002.  
When there has been an adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
an SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance 
of an SOC on the issues of entitlement to service connection 
for hearing loss and right knee disability, to include as 
secondary to service-connected left knee disability, is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for hearing loss and 
right knee disability, to include as 
secondary to service-connected left knee 
disability, must be issued.  Manlincon, 12 
Vet. App. 238.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the veteran's 
appeal as to these issues is perfected 
within the applicable time period, then 
such should return to the Board for 
appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


